Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE OMB Number: 3235-0578 COMMISSION Expires: April 30, 2010 Washington, D.C. 20549 Estimated average burden hours per response 10.5 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21338 Nicholas-Applegate Convertible & Income Fund II (Exact name of registrant as specified in charter) 1345 Avenue of the Americas, New York, NY 10105 (Address of principal executive offices) (Zip code) Lawrence G. Altadonna 1345 Avenue of the Americas, New York, NY 10105 (Name and address of agent for service) Registrants telephone number, including area code: 212-739-3371 Date of fiscal year end: February 29, 2008 Date of reporting period: November 30, 2007 Form N-Q is to be used by the registered management investment company, other than a small business investment company registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b 1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1 -5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (OMB) control number.
